Citation Nr: 1416647	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  10-41 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for a left knee disability

2. Entitlement to service connection for a right wrist disability.

3. Entitlement to service connection for a back disability.  

4. Entitlement to an initial rating in excess of 30 percent for migraine headaches.

5. Entitlement to a compensable rating for the residuals of a traumatic brain injury (TBI).

6. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from April 2005 to June 2006, and additional periods during his time in the reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2009 and July 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.    

In August 2012, a Decision Review Officer (DRO) decision granted service connection for a back disorder.  This decision is considered a full grant of benefits sought for this issue, and as such this matter is no longer before the Board.

The Veteran's entire claims file, to include the portion contained in the electronic "Virtual VA" system, was reviewed.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims held that a TDIU claim is part of an increased rating claim when such claim is reasonably raised by the record.  In light of the assertion by the Veteran's representative that the Veteran is engaged in marginal employment, the Board finds that the issue of entitlement to a TDIU is reasonably raised by the record and considered to be part of the Veteran's increased rating claims, as reflected on the first page of this decision.

The issues of entitlement to increased ratings for migraines and residuals of a traumatic brain injury, as well as, entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the Veteran if further action is required. 

FINDINGS OF FACT

1. Internal derangement of the left knee was noted at the time of enrollment.

2. The Veteran's left knee disability increased during his time in service.

3. Clear and unmistakable evidence does not show that the increase of the Veteran's left knee disability was due to the natural progress of the disease.

4. The evidence of record indicates the Veteran suffered an injury to his right forearm in service when it was slammed in the door of a Humvee.

5. The Veteran was not diagnosed with any disability of his right wrist during service and has not been diagnosed such a disability during the appeal period.


CONCLUSIONS OF LAW

1. The criteria for service connection for a left knee disorder have been met. 38 U.S.C.A. §§ 1110, 1132, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2013).

2. The criteria for service connection for a right wrist disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Regulations Regarding Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, also called the nexus requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Service Connection for a Left Knee Disability

The Veteran contends that despite having surgery on his left knee prior to service that his left knee should be considered a service connected injury.  The Veteran has stated that he entered into active service without any problems listed regarding his left knee, and that his current condition should at least be considered an aggravation of his prior injury.  

A veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  A pre-existing injury or disease is considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Here, in April 2001, the Veteran enlisted in the Army Reserves after being disqualified from the Marine Corp Reserves due to internal derangement of the left knee.  The Veteran provided medical records indicating that Veteran had been released without restrictions subsequent to surgery on the left knee.  While the left knee was reported by the Veteran to be asymptomatic, internal derangement of the left knee, previously waived, was written in the summary of defects and diagnoses box on his examination.  Further, notation of receiving a waiver regarding the left knee was noted in Box 78.  As such, internal derangement of the left knee was identified on examination at time of entry into service and the presumption of soundness therefore does not attach to his left knee.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

Where, as here, a Veteran is otherwise not presumed sound on entrance, 38 U.S.C.A. § 1153 applies, meaning that for service connection to be warranted, it must be shown that a preexisting injury or disease was aggravated by a veteran's active military, naval, or air service.  

Aggravation will be found where there is an increase in disability during such service (presumption of aggravation), unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153.

To trigger the presumption of aggravation, the Veteran (i.e. the evidence of record) must simply show that there was an increase in disability during his time in service. See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  If the Veteran meets that showing, the burden then shifts to the government to show a lack of aggravation by establishing that the increase in disability is due to the natural progress of the disease.  See Wagner, at 1096.

The Veteran has stated that during his time in the military he had problems with his left knee, particularly after physical activity.  He indicated that he suffered a knee sprain and a back injury while chasing people in the military.  The Veteran's service treatment records (STR) do not document diagnosis of a knee sprain, but a March 2006 record discusses prior knee complaints and symptoms.  Further, the Veteran reported swollen and painful joints on a post-deployment health assessment.  

The Veteran was given a VA examination of his left knee in March 2009.  The Veteran reported that his symptoms were intermittent and subject to flare-ups.  The examiner noted pain and signs of swelling upon examination.  The examiner reported normal gait and range of motion.  X-rays indicated mild narrowing of the medial compartment.  The examiner diagnosed the Veteran with knee pain due to a pre-military injury.  The examiner opined that the pre-existing knee condition was not damaged beyond natural progression as a result of military service.  

Upon results of an MRI in May 2009, the Veteran was diagnosed with early patellofemoral joint arthritis of the left knee at the Kansas City VAMC.  The Veteran was encouraged to use a knee brace and anti-inflammatories to reduce swelling and knee pain.   

The Board finds that the Veteran's reports of knee pain and swelling during service for a condition that was asymptomatic prior to active duty show that there was an increase in disability during his time in service.  The Veteran's condition has been found to be permanently aggravated due to his recurrent symptoms, as well, as his subsequent diagnosis of patellofemoral joint arthritis.  Therefore, the burden shifts to the government to rebut the presumption of aggravation by establishing that the increase in disability is due to the natural progress of the disease.  Id.
 
Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  However, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence in the record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).

The evidence of record does not provide clear and unmistakable evidence that the Veteran's increased disability was due to the natural progress of the disease.  The opinion of the VA examiner does not significantly outweigh the following: the Veteran was evaluated and found to be asymptomatic prior to entrance into the reserves in April 2001, he was found to be fit for deployment without knee symptoms prior, in April 2005 he reported knee symptoms during his deployment and upon return, and subsequently the Veteran has been diagnosed with left knee arthritis and shows symptoms of swelling upon examination.  As such, the Board cannot show, by clear and unmistakable evidence, either that there was no increase in disability during service, or that any increase in disability was due to the natural progression of the condition.  Therefore, the evidence establishes that the Veteran's preexisting left knee disability was aggravated beyond the natural progress of the condition during military service.  Based on the above, entitlement to service connection for left knee disability must be granted.

In this regard, the nature and extent of the disability aggravated by service is not before the Board at this time.

Service Connection for a Right Wrist Disability

The Veteran contends that he has suffered from a right wrist disability since his right arm was slammed in the door of a Humvee in service.  The Veteran reports symptoms of lost grip, reduced range of motion, deformity of his wrist, and pain with change of weather.   

To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, also called the nexus requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

In the absence of proof of a present "disability", there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, as discussed below, the Veteran's claim for a right wrist disability must be denied.
     
STR indicates that the Veteran sought medical treatment on August 5, 2005 for a possible fracture of his right forearm when his right arm was caught in a slammed door of a Humvee.  The Veteran indicated moderate edema (swelling), pain, and numbness at the site of the injury.  The Veteran indicated that the pain had increased, despite the swelling going down.  The Veteran was given x-rays of the right wrist and elbow, which were negative.  The wrist and fingers were found to have full rotation of motion, but the wrist was painful to move.  The Veteran was diagnosed with trauma to the right forearm and was released without limitations.  

No other complaints of right wrist or right forearm injury, pain, or swelling are noted in the Veteran's STR.  The Veteran did reported swollen and painful joints on a post-deployment health assessment.  

The Veteran made complaints of right wrist pain and swelling in March 2009 during a visit at that Kansas City VAMC.  The Veteran indicated that his right wrist pain has been progressively getting worse since the wrist was slammed in a door of a vehicle.  

The Veteran was seen for a VA examination for the right wrist in March 2009.  The Veteran reported that he injured his right wrist in the military.  The Veteran reported that he treats his condition with non-steroidal anti-inflammatories.  The examiner noted instability, swelling, and tenderness of the right wrist.  Flare-ups of the joint were noted to be moderate in severity that occurred approximately once per week due to overuse.  Range of motion of the right wrist was noted to have dorsiflexion from 0 to 70 degrees, palmar flexion from 0 to 80 degrees, radial deviation from 0 to 20 degrees, and ulnar deviation from 0 to 40 degrees.  There was no objective evidence of pain following repetitive motion or additional limitations due to repetitive use.  An x-ray of the right wrist from July 2008 was negative and unremarkable.  The Veteran was diagnosed with right wrist pain etiology unknown.  

"Competent lay evidence" is any evidence not requiring that the proponent have specialized education, training or experience, but is provided by a person who has the knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994). 

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The evidence of record indicates that the Veteran has not been diagnosed with a right wrist disability at any point during the appeal period.  While the Veteran is competent to report certain symptoms of painful motion, swelling, and loss of grip these symptoms do not constitute a disability for which VA benefits are compensable.  As noted above, in the absence of proof of a present "disability", there can be no valid claim for service connection.  Brammer, at 225.

The Veteran has argued that swelling of his injury caused his x-rays to be misread, which is why he did not receive a proper diagnosis of his injury.  However, the Board notes that the Veteran's right wrist and forearm were x-rayed when the initial injury occurred in 2005, and again in 2008.  No disability was reported after either set of x-rays, and no diagnosis has been submitted as evidence in the interim.  In any event, an x-ray is not the issue (you can have a disability without a problem showing on a x-ray).  In this case, the Board simply has no medical evidence of a disability at this time.         

The Board recognizes that the courts have held that the presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, Congress has specifically limited entitlement to service-connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  The definition comports with the everyday understanding of disability, which is defined as an "inability to pursue an occupation because of physical or mental impairment."  Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  Such is not indicated in this case, the VA examiner specifically noted that the Veteran does not currently have functional impairment due to his right wrist condition that significantly effects his usual occupation or interferes with usual daily activities.

Absent evidence of an actual diagnosis of a current right wrist disability, the Veteran's claim of service connection must fail.  It is essential that there be a current disability in order to establish service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  Service connection for a right wrist disability is not warranted.  Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.  If, at some point in the future, he develops a right wrist disability associated with his in-service right wrist injury, he is welcome to reapply for service connection.

ORDER

Entitlement to service connection for a left knee disability, aggravated by service, is granted.

Entitlement to service connection for a right wrist disability is denied.


REMAND

While the claims file indicates that the Veteran is employed and works approximately 36 hours per week, the Veteran's representative has argued that this is marginal employment.  Marginal employment may be held to exist on a "facts found basis" even when earned annual income exceeds the poverty threshold, including but not limited to "employment in a protected environment such as a family business or sheltered workshop."  38 C.F.R. § 4.16(a).  The Veteran's statements during his April 2010 VA examination indicate that the Veteran's employment may be a protected environment.  The Veteran stated that his co-workers assist him with his memory impairment by giving him reminders and checking on his work to ensure its completion.  He indicated that he did not believe that he would be able to maintain his employment if it was not due to the help provided to him by his co-workers.  

However, the fact that the Veteran is able to perform his job duties to some extent for 12 hour periods at a time, three days per week suggest that the Veteran may not have total occupational impairment.  This contention is supported by the report from July 2008 that indicated that the Veteran was promoted at his work.  However, as the Veteran's condition appears to have worsened over time, the Board believes that more development regarding the Veteran's occupational capacity must be obtained prior to determining if the Veteran would be unable to maintain other than marginal employment.  

Further, the Board notes that the Veteran has contended that his TBI warrants a compensable rating and that his migraine headaches are of greater severity than considered by the current 30 percent rating.  The Veteran has been notified that his TBI symptoms have been rated separately and included in his symptoms for PTSD (70 percent) and migraine headaches (30 percent).  The higher ratings for both of these conditions seem to be inextricably intertwined with the Veteran's occupational functioning.  Under Diagnostic Code 8100, which addresses migraines, a 50 percent rating is assigned when there are migraines with very frequent, completely prostrating and prolonged attacks that are productive of severe economic inadaptability.  The 100 percent rating for PTSD indicates that the Veteran he has total occupational and social impairment.  

As the Veteran's occupational functioning is a factor in each of these determinations, the Board finds that it is unable to resolve these claims without determining if the Veteran is working in a protected environment.  

Accordingly, the case is REMANDED for the following action:


1. By written correspondence ask the Veteran to sign the necessary release forms to allow the AOJ to obtain information from his workplace regarding the type of employment he has participated in since 2008, including the number of hours worked weekly, his weekly salary, and any special accommodations made for him on account of his disabilities.

2.  If possible, after the completion of the above requests, arrange for the Veteran to undergo an opinion from a VA vocation rehabilitation specialist to ascertain the impact his service-connected disability has on his ability to engage in substantially gainful employment in light of his work history and level of education.

3. Then, readjudicate the matter on appeal, to include consideration of whether the Veteran's employment was deemed marginal or substantially gainful employment.  If the benefit sought is not fully granted, the Veteran and his representative should be furnished an SOC and afforded a reasonable opportunity to respond before the case is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


